Citation Nr: 1709262	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
 
This matter was remanded by the Board in April 2013 and again in October 2015 for further development.  The matter has been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, review of the record since the October 2015 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claims on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the October 2015 remand.

In its October 2015 remand, the Board instructed the AOJ to, in pertinent part, secure releases for the Veteran's October 2001 private records dealing with his accident at work, obtain treatment records while the Veteran was under the custody of the Department of Corrections and the Department of Public Safety, and Workers' Compensation records.  The record shows, however, that the developmental actions taken by the AOJ have not fully complied with the remand directives. 

In December 2015, the AOJ sent a developmental letter to the Veteran to have him identify any private treatment that he may have received for his lumbar spine and psychiatric disorder that is not already of record, as well as to secure releases for the October 2001 private records dealing with the Veteran's accident.  In response, the Veteran submitted a letter dated January 2016, in which he identified that prior to his incarceration, he was receiving treatment at a VA medical facility in Greensville, N.C., as well as the name of his psychiatric treatment provider at the correctional facility.  Specifically, the Veteran stated that now "hopefully you can obtain all of my medical records from here."  The Veteran also submitted a signed Authorization for Release of Information.  Due to his incarceration, the Veteran did not appear for his scheduled January 2016 VA mental health examination.  In May 2016, the AOJ furnished the Veteran with another developmental letter for the purpose of securing another Authorization for Release of Information.  

The Board notes that VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  However, no attempts to comply with the special procedures appear to have been made in this case.  Rather, despite the lack of a VA examination, the AOJ denied the Veteran's claim for a psychiatric disorder.  However, service treatment records clearly indicate that the Veteran claimed to be depressed, and VA treatment records document a diagnosis of depression.  

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him with the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the veteran to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or (3) sending a VA or fee-based examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  

The VA Adjudication Procedure Manual also contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-based providers contracted by VHA.  See M21-1MR, Part II.iv.3.F.2.d.

Further, in his statements dated September 2013 and January 2016, the Veteran clearly reported there are outstanding medical treatment records from his time as an inmate under the jurisdiction of the Department of Corrections and the Department of Public Safety.  The Board notes that these medical records have not been received and/or made part of the record, nor does it appear that a reasonable effort has been made by VA to obtain those records.   

In its October 2015 remand, the Board also directed VA to obtain an addendum medical opinion to determine whether the lumbar spine disorder is etiologically related to military service.  In January 2016, a VA examiner provided an addendum medical opinion, which opined that "it is less likely than not that the Veteran's back condition is related to military service and much more likely related primarily to prior [work-related] trauma."  

Given that the records regarding the 2001 private medical treatment and Workers' Compensation are not of record, the examiner likely did not have all the relevant evidence when the examiner offered the opinion.  The Board notes that the examiner indicated consideration of the in-service motor vehicle accidents (MVAs) and the Veteran's subsequent work history.  It is unclear whether the 2001 private treatment records and Workers' Compensation records would change the examiner's opinion, but given that the examiner apparently did not consider it, the Board finds that another opinion reflecting the additional consideration of these documents is necessary.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that the Secretary must ensure that any medical opinion is "based on sufficient facts and data" (quoting Nieves-Rodriguez, 22 Vet. App. at 302)).  Therefore, a remand is necessary for VA to fulfill its duty to assist.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any private treatment that he may have had for his lumbar spine and psychiatric disorders that is not already of record.  Specifically, the AOJ should make another attempt to secure releases for the October 2001 records dealing with the Veteran's accident at work, as well as his inmate treatment records while under the custody of the Department of Corrections and the Department of Public Safety.  

After securing the necessary releases, attempt to obtain an associate those identified treatment records with the record.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

2. Ask the Veteran for information regarding any Workers' Compensation benefits claim he may have filed, including in which State(s) he filed.  Then, obtain any records pertinent to the Veteran's Workers' Compensation benefits, including the medical records relied upon in considering such claims, from any appropriate source(s).  

3. Thereafter, send the Veteran's claims file to an appropriate medical professional to obtain an addendum medical opinion regarding the etiology of the Veteran's lumbar spine disorder.  The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.

Following a review of the claims file, the VA examiner should offer the following opinion:

a. Is it at least as likely as not (a 50 percent or better probability) that lumbar spine disorder is etiologically related to active military service?

In rendering the requested opinion, the examiner should specifically consider: (1) the two MVAs the Veteran experienced while in service, and (2) the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.

4. Take all necessary steps to comply verify the Veteran's release date from incarceration.  If the Veteran remains incarcerated, follow the special procedures outlined in M21-1MR, Part II.iv.3.F.2.d (or any successor provision) in order to schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder found to be present.  

If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all the steps taken in attempting to do so.

If the RO is able to afford the Veteran an examination, the electronic claims file should be made available to the examiner for review.  The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

Following a review of the claims file, the VA examiner should offer the following opinion as to each psychiatric disorder identified:

a. Is it at least as likely as not (a 50 percent or better probability) that the psychiatric disorder is etiologically related to active military service?

b. Is it at least as likely as not (a 50 percent or better probability) that the psychiatric disorder was caused by, the result of, or aggravated by, his claimed lumbar spine disorder?

5. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

